UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):October 5, 2010 INTERNATIONAL COAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32679 (Commission File Number) 20-2641185 (IRS Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(304) 760-2400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the "Act") was enacted. Section 1503 of the Act contains new reporting requirements regarding mine safety, including disclosing on a Current Report on Form 8-K the receipt of an imminent danger order under section 107(a) of the Federal Mine Safety and Health Act of 1977 (the "Mine Act") issued by the federal Mine Safety and Health Administration ("MSHA"). On October 5, 2010, Vindex Energy Corporation, a subsidiary of International Coal Group, Inc., received an imminent danger order under section 107(a) of the Mine Act, alleging that Vindex failed to comply with the initial roof control plan of the new underground Bismarck Mine. The order alleges that four employees of a third-party contractor performing services at the mine were positioned too closely to the highwall on the surface near the mine entry without being under a protective canopy. The order was immediately terminated when the workers moved a short distance to an appropriate area and were retrained about proper positioning when working near a highwall. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL COAL GROUP, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Senior Vice President, Secretary and General Counsel Date:October 7, 2010 3
